Citation Nr: 0218263	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to January 2, 2000 
for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to 
September 1973 and is a recipient of the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, in which a 100 percent 
evaluation for PTSD was assigned as of April 1, 2000.  In 
an October 2001 rating decision, this effective date was 
changed to January 2, 2000.  This grant represents less 
than the complete benefit sought on appeal, and the 
veteran's claim of entitlement to an earlier effective 
date for the 100 percent evaluation remains in effect.  

In his October 2001 Substantive Appeal, the veteran 
requested an RO hearing.  However, he subsequently 
withdrew this request in a July 2002 statement.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for 
PTSD was received on March 23, 1999, but there is no 
evidence of total occupational or social impairment due to 
PTSD prior to January 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to January 2, 
2002 for a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in an 
October 2001 Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2002).  This issuance, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2002).  

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant 
which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2002).

In cases involving increases in disability compensation, 
the effective date will be the earliest date at which it 
is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  Otherwise, the date of receipt of the claim 
will be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2002).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2002).

In determining when the veteran's increase in disability 
became factually ascertainable, the Board has considered 
the relevant diagnostic criteria for evaluating 
psychiatric disorders.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), a 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; or memory loss for the names of close 
relatives, own occupation, or own name. 

In this case, the RO received the veteran's initial 
application for service connection for PTSD on March 23, 
1999.

The claims file includes Vet Center records dated from 
March 1999 to January 2000.  While these records reflect 
continued therapy, they are essentially devoid of any 
information as to the actual severity of the veteran's 
PTSD.

In June 1999, the veteran underwent a VA PTSD examination, 
during which he stated that he was currently self-employed 
as an auto mechanic and tried "to do as little work as 
possible to eke out a living."  Subjective complaints 
included severe social impairment (no intimate or 
significant family relationships), daily intrusive 
thoughts, inappropriate anger, nightmares of Vietnam, and 
constant anxiety.  There was no evidence of delusions, 
hallucinations, or homicidal or suicidal ideation.  The 
examiner diagnosed PTSD and assigned a GAF score of 50 for 
the present time and for the past year.  

The veteran also underwent VA treatment for PTSD on 
multiple occasions between July 1999 and January 2000.  
The records of this treatment indicate continued symptoms, 
including anxiety and difficulty with sleep, but the 
veteran's examiners noted that he was showing improvement 
with medication.

From February to March of 2000, the veteran was 
hospitalized at a VA facility for an exacerbation of 
symptoms that included anger, irritability, survivor 
guilt, depression, and self-isolation.  During this 
hospitalization, the veteran was prescribed a higher dose 
of Prozac.  He was diagnosed with PTSD, with depression, 
and a GAF score of 40 for the present time was assigned.  
A maximum GAF score of 50 for the past year was also 
noted.

In an application received by the RO in April 2000, the 
veteran noted that he had been self-employed as an auto 
repairman from 1995 until January 1, 2000.  

The Board also notes that the report of the veteran's May 
2000 VA PTSD examination indicates a GAF score of 65 for 
the present time and for the previous year.  The examiner 
noted that "[t]he patient probably continues to meet 
minimal criteria for post-traumatic stress disorder."

In reviewing the facts of this case, the Board observes 
that, prior to January 2, 2002, the veteran had 
significant PTSD symptoms, including severe social 
impairment, daily intrusive thoughts, inappropriate anger, 
nightmares of Vietnam, and constant anxiety.  The Board is 
also aware that, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), the veteran's assigned 
GAF score of 50 is consistent with serious symptoms, such 
as having no friends or an inability to keep a job.  
However, the veteran did work as a self-employed auto 
mechanic through January 1, 2000, and there is no evidence 
prior to that date of total occupational and/or social 
impairment.  By contrast, the VA hospital report of 
February and March of 2000, which contains a GAF score of 
40, is strongly indicative of such total impairment, and, 
as the veteran's last day of work was January 1, 2000, the 
following date is an appropriate effective date for the 
finding of total occupational impairment.

The Board is aware that, in an October 2000 statement, the 
veteran's representative argued that his income level 
while working was below the poverty level set by the 
United States Census Bureau.  However, even assuming this 
to be true, the veteran's representative still has not 
presented evidence that higher earnings were actually 
precluded by PTSD prior to January 2, 2002.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (the relevant 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find or maintain substantially gainful 
employment); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (laypersons are unable to provide competent 
testimony as to matters which require medical expertise, 
such as the nature, extent, and etiology of disabilities). 

Overall, while the Board finds that the veteran's initial 
claim of entitlement to service connection for PTSD was 
received by the RO on March 23, 1999, it is not factually 
ascertainable from the record that this disability was 
more than 70 percent disabling prior to January 2, 2000.  
Under 38 C.F.R. § 3.400(o)(2) (2002), it is this latter 
date which is the appropriate effective date for the grant 
of a 100 percent evaluation.  Accordingly, the 
preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to January 
2, 2000 for the grant of a 100 percent evaluation, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges 
that the VA is statutorily required to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


ORDER

The claim of entitlement to an effective date prior to 
January 2, 2000 for the grant of a 100 percent evaluation 
for PTSD is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

